NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1751
                                     ___________

                                   FENG YING LI,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                     ____________________________________

                          On Petition for Review of an Order of the
                               Board of Immigration Appeals
                                 (Agency No. A77 234 282)
                       Immigration Judge: Honorable Paul Grussendorf
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 21, 2011
             Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                            (Opinion filed: October 5, 2011)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM.

             Feng Ying Li petitions for review of an order of the Board of Immigration

Appeals (ABIA@), which, following remand by this Court, again denied her second and

third motions to reopen her immigration proceedings. We will deny the petition for
review.

              Li is a citizen of the People’s Republic of China who entered the United

States in 1998. She was ordered removed in 2002, when the BIA affirmed the denial of

her applications for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”). Li’s first motion to reopen, filed in 2005, was

based on the birth of her second child. The BIA denied the motion and we denied her

petition for review. See Li v. Att=y Gen., 321 F. App’x 143 (3d Cir. 2009).

              In the meantime, Li filed her second and third motions to reopen, alleging

changed conditions in China with respect to the government’s enforcement of its

population control policies. She supported those motions with numerous documents,

including academic and news articles, Chinese government policy materials, State

Department reports, and Congressional testimony. The Board denied both motions, and

Li filed a timely petition for review. Because “[t]he Board provided only general

explanations for its conclusion that the evidence Li submitted was insufficient to support

reopening,” we granted the petition for review and directed the BIA to “provide a more

thorough analysis of the evidence submitted.”1 Li v. Att’y Gen., 373 F. App’x 280, 282,

284 (3d Cir. 2010).


1
  We did conclude, however, that purported translation errors in the Department of
State’s 2007 Profile of Asylum Claims and Country Conditions in China (“2007
Profile”), even if proven, were minor and would not change the outcome of Li’s case if
the proceedings were reopened. Therefore, we denied the petition for review as it related
to the alleged translation errors.
                                           2
              On remand, the Board notified the parties that the case had been placed on

the docket for adjudication. Although the Board did not invite evidentiary submissions or

briefing, Li provided numerous additional documents, totaling several hundred pages.

The Board declined to consider these documents, noting that the “submissions facially

have numerous evidentiary issues, and [that Li] . . . has failed to provide any basic

explanation as to their relevance.” With respect to the evidence that Li had submitted

with her second and third motions to reopen, the Board again held that Li had failed to

establish a change in country conditions so as to create an exception to the time limitation

on filing motions to reopen. For example, the BIA concluded that several of the

documents did not support reopening because they were either incomplete, partially

illegible, duplicative of material considered by the Board in published decisions, lacked

certificates of translation, or otherwise undermined Li’s changed country conditions

claim. The Board also concluded that a letter from Li’s parents was “facially suspect”

because it contained inconsistencies concerning the age of Li’s children. Similarly, the

Board determined that a village committee notice addressed to Li was of “limited

evidentiary value” because Li failed to explain, inter alia, why it was issued 10 years after

she departed China. Consequently, the BIA denied the motions to reopen. Li filed a

timely petition for review.

              We have jurisdiction pursuant to INA § 242 [8 U.S.C. § 1252]. We review

the denial of a motion to reopen for an abuse of discretion. Filja v. Gonzales, 447 F.3d
3
241, 251 (3d Cir. 2006). Under this standard, we may reverse the BIA’s decision only if

it is “arbitrary, irrational, or contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d

Cir. 2002). An alien generally may file only one motion to reopen, and must file the

motion with the BIA “no later than 90 days after the date on which the final

administrative decision was rendered.” 8 C.F.R. § 1003.2(c)(2). The time and number

requirements do not apply to motions that rely on evidence of “changed country

conditions,” INA § 240(c)(7)(C)(ii) [8 U.S.C. § 1229a(c)(7)(C)(ii)], or “changed

circumstances arising in the country of nationality . . . if such evidence is material and

was not available and could not have been discovered or presented at the previous

hearing.” 8 C.F.R. § 1003.2(c)(3).

              In her brief, Li focuses on the Board’s alleged failure to address evidence

that she submitted to the BIA following our remand (the “post-remand evidence”).2

Importantly, however, the BIA did not fail to address this evidence. Instead, the Board

specifically considered the evidence, noted numerous procedural and substantive

problems with it, and ultimately “declined to consider the [evidence] any further.” We

conclude that this was not an abuse of discretion.

              Notably, our remand order did not require that the Board permit the parties

to submit additional evidence, and the Board did not request such submissions following

2
  This evidence included news articles, internal government documents from Li’s
hometown, and a report authored by Dr. Flora Sapio, which challenged the validity of the
Department of State’s 2007 Profile of Asylum Claims and Country Conditions in China
(A2007 Profile@).”
                                             4
our remand. In addition, Li did not move to supplement her pending motions to reopen,

she did not file a new motion to reopen, and, significantly, she did not provide any

argument or explanation to the BIA concerning the relevance of the post-remand

evidence.3 Cf. BIA Practice Manual Ch. 3.3(e)(iii) (2004) (directing that “[w]hen a party

submits voluminous secondary source material, that party should highlight or otherwise

indicate the pertinent passages of that secondary source material.”). Rather, without

permission from the Board, Li simply submitted over 700 pages of indexed material,

under cover pages generically entitled “Submission in Support of Remand.” As the

Board observed, many of these documents suffered from evidentiary issues: some

appeared to have been prepared for presentation in another case; some were poorly

copied or illegible; and some were supported by photocopies of a single, generic

certificate of translation that failed to identify the documents to which it pertained, failed

to include the date of translation, and failed to include an original signature of the

translator. See 8 C.F.R. § 1003.33 (describing requirements for translation of

documents). Furthermore, many of the documents pertained to enforcement of family

planning policies in places other than Li’s hometown. Under these circumstances, we

conclude that the BIA did not abuse its discretion in declining to consider the post-




3
 In this connection, we lack jurisdiction to consider Li’s arguments that the post-remand
evidence warrants reopening. INA § 242(d)(1) [8 U.S.C. § 1252(d)(1)]; Lin v. Att’y
Gen., 543 F.3d 114, 120-21 (3d Cir. 2008).
                                              5
remand evidence.4 See Garcia v. Holder, 621 F.3d 906, 913 (9th Cir. 2010) (holding that

BIA has discretion whether to consider a supplemental brief and exhibit submitted in

support of a motion to reopen).

              For the foregoing reasons, we will deny the petition for review.




4
  To the extent that Li faults the BIA for failing to adequately consider evidence
submitted with her motions to reopen, we likewise conclude that the BIA did not abuse
its discretion. The Board corrected the deficiencies we identified in its previous order,
discussed the evidence in detail, and reasonably concluded that it did not demonstrate a
change in country conditions in China regarding enforcement of its family planning
policies. Liu v. Att’y Gen., 555 F.3d 145, 149 (3d Cir. 2009).
                                               6